DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 16, and 20 is the inclusion of limitation(s) “determining a preservation exclusion threshold and a corrective exclusion threshold; accessing, via interaction with the data-staging layer, the consumption preview; based on the consumption preview, determining a preservable computing resource from the set of computing resources, the preservable computing resource having a preservable utilization within the preservation exclusion threshold for the CUE interval; based on the consumption preview, determining a correctable computing resource from the set of computing resources, the correctable computing resource having a correctable utilization outside the correction exclusion threshold for the CUE interval; marking the preservable computing resource for preservation in a current requisition state; marking the correctable computing resource for adjustment relative to the current requisition state; and marking the preservable computing resource and the correctable computing resource for exclusion from prescriptive utilization processing; and initiate the prescriptive utilization processing on the set of computing resources without computing resources marked for exclusion”, which are not found in the prior art of record.  The closest possible prior art in this case is Gulsvig Wood et al (US 2019/0286492 A1), which teaches A multi-layer resource control stack based system may generate an availability indication for multiple domains supported by the resource control stack and send the indication to a client node. The client node may respond with a selection of a domain. The client node may also indicate a compute resource to be managed by the resource control stack. In response to the selection from the client node, the resource control stack may initiate a virtual representation of the domain. The client 
Claims 2-15 and 17-19 depend from claims 1 and 16 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161